FMI Common Stock Fund FMIMX Quarter-End Positions 06/30/2010 Unaudited CUSIP SYMBOL SECURITY DESCRIPTION SHARES HELD PRICE MARKET VALUE PERCENTAGE OF TOTAL NET ASSETS AMG Affiliated Managers Group, Inc. ATK Alliant Techsystems Inc. ATR AptarGroup, Inc. ARW Arrow Electronics, Inc. BEC Beckman Coulter, Inc. BMS Bemis Company, Inc. WRB Berkley W.R. Corp. BIO Bio-Rad Laboratories, Inc. BRS Bristow Group, Inc. 11133T103 BR Broadridge Financial Solutions Inc. 14170T101 CFN CareFusion Corp. CSL Carlisle Companies Inc. CTAS Cintas Corp. CLC CLARCOR Inc. CVD Covance Inc. DRC Dresser-Rand Group, Inc. DST DST Systems, Inc. 26969P108 EXP Eagle Materials Inc. FDO Family Dollar Stores, Inc. FLO Flowers Foods, Inc. AJG Gallagher, Arthur J. & Co. IT Gartner, Inc. GPI Group 1 Automotive, Inc. HHS Harte-Hanks, Inc. JKHY Jack Henry & Associates, Inc. JBHT Hunt (J.B.) Transport Services, Inc. KEX Kirby Corp. KFY Korn/Ferry International MDP Meredith Corp. MSA Mine Safety Appliances Co. MOLXA Molex Inc. Cl A ORI Old Republic International Corp. PDCO Patterson Companies Inc. PETM PetSmart, Inc. PICO PICO Holdings Inc. PL Protective Life Corp. RDK Ruddick Corp. SCSC ScanSource, Inc. SIAL Sigma-Aldrich Corp. 78454L100 SM SM Energy Co. JOE St. Joe Co. (The) TTEC TeleTech Holdings Inc. USTR United Stationers Inc. VAL Valspar Corp. WST West Pharmaceutical Services, Inc. WINN Winn-Dixie Stores, Inc. WGOV Woodward Governor Co. Cash or Cash Equivalent The Fund's portfolio holdings are as of the date indicated and are subject to change without notice.The listing of holdings does not consitute a recommendation of any individual security.This listing is for informational purposes only and may not be identical to the official books and records of the Fund.Security names may not represent the official legal corporate name.Please refer to the Fund's most recent Annual Report for an audited portfolio holdings list.
